Name: Commission Regulation (EC) No 1265/98 of 18 June 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  foodstuff;  health;  Europe
 Date Published: nan

 Avis juridique important|31998R1265Commission Regulation (EC) No 1265/98 of 18 June 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Text with EEA relevance) Official Journal L 175 , 19/06/1998 P. 0007 - 0008COMMISSION REGULATION (EC) No 1265/98 of 18 June 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1068/97 (2), and in particular Article 6(3) and (4) thereof,Whereas, pursuant to Article 5 of Regulation (EEC) No 2081/92, France and Portugal have sent the Commission applications for the registration of certain names as geographical indications or designations of origin;Whereas, pursuant to Article 6(1) of that Regulation, those applications were found to meet all the requirements laid down therein, and in particular to contain all the information required pursuant to Article 4 thereof;Whereas no statement of objection was made to the Commission pursuant to Article 7 of that Regulation following the publication in the Official Journal of the European Communities (3) of the names listed in the Annex hereto;Whereas those names should therefore be entered in the Register of protected designations of origin and protected geographical indications and hence be protected throughout the Community as protected designations of origin or geographical indications;Whereas the Annex hereto supplements the Annex to Commission Regulation (EC) No 2400/96 (4), as last amended by Regulation (EC) No 195/98 (5),HAS ADOPTED THIS REGULATION:Article 1 The names in the Annex hereto are hereby added to the Annex to Regulation (EC) No 2400/96 and entered in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92 as protected designations of origin (PDO) or protected geographical indications (PGI).Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 156, 13. 6. 1997, p. 10.(3) OJ C 273, 9. 9. 1997, p. 4.(4) OJ L 327, 18. 12. 1996, p. 11.(5) OJ L 20, 27. 1. 1998, p. 20.ANNEX 1. Products listed in Annex II to the EC Treaty and intended for human consumption Meat products:PORTUGAL:SalpicÃ £o de Vinhais (PGI)ChouriÃ §a de Carne de Vinhais or LinguiÃ §a de Vinhais (PGI)Cheeses:PORTUGAL:Queijo do Pico (PDO)2. Foodstuffs listed in Annex I to Regulation (EEC) No 2081/92 Fresh fish, molluscs and crustaceans and . . . products:FRANCE:Coquille St. Jacques des CÃ ´tes d'Armor (PGI)